In a child protective proceeding pursuant, to Family Court Act article 10, Colleen R. and Gary R. appeal, as limited by their brief, from (1) so much of a fact-finding order of the Family Court, Nassau County (Foskey, J.), dated December 22, 2005, as, after a hearing, found that they neglected the child Dimitriy R., and (2) an order of disposition of the same court dated May 10, 2006, which, inter alia, adjudged that the child Dimitriy R. is a neglected child and placed the child in the custody of the Nassau County Department of Social Services for a period of one year.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as the fact-finding order was superseded by the order of disposition dated May 10, 2006; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
In a child protective proceeding, the party seeking to establish neglect must show, “first, that a child’s physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired and second, that the actual or threatened harm to the child is a consequence of the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship” (Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]; see Family Ct Act § 1012
El).
The Nassau County Department of Social Services, as the petitioner,. had the burden of proving neglect by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]), and it satisfied that burden. Schmidt, J.E, Mastro, Garni and Dickerson, JJ., concur.